DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Pursuant to the amendment dated 07/28/2021, new claims 2-28 have been added.  
Claims 1-28 are pending and under current examination.  

Specification
The amendment filed I is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: The amendment to the specification filed 07/20/2021 is considered new matter, as the contents are not sufficiently supported by the application, as originally filed.  To support the amendment to the specification, Applicant has cited a European patent application that has not been made of record in the instant case and that was published in 2002 as well as some data sheets obtained from the internet.  Neither serves to establish the identity at the time of filing of the instant application of the specific substances that were used to form the instant invention and identified by only trademark or tradename in the application when it was originally filed.  


Claim Objections
Claims 12, 17, 19, and 21-23 are objected to because of the following informalities:  

Each of claims 12, 17, 19, 21, and 23 recite the phrase “polyvinyl alcohol, lecithin, and optionally, a flow aid, and/or a colorant and/or suspending agent” in the Markush grouping of film forming polymers.  This language was inserted as a replacement for the trademark/tradename “Opadry” in the parent application 15/787,547, and therefore the prosecution history of the parent application makes clear that the entire phrase noted above is a single member of the Markush group; however, the examiner notes that the use of commas within the Markush groups makes the phrase read as though “lecithin” or “a flow aid” or “a colorant” etc., may be the film forming polymer.  Correction is required.  

Each of claims 17, 19, 21, and 23 recite the phrase “poly(methacylic” in two locations at the end of the claim.  This appears to be a typographical error for “poly(methacrylic”.  

Claim 22, line 5 recites “that comprising”.  This is ungrammatical.  Amending the claim to recite “that comprises” would be remedial.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 17, 19, 21, 23, and 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically, the claims noted above recite polyvinyl alcohol, lecithin, and optionally, a flow aid, and/or a colorant and/or suspending agent” and/or recite “poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride)1:2:0.2, poly(methacrylic acid-co-methyl methacrylate) 1:1, poly(methyl acrylate-co-methyl methacrylate-co-

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14, 18, 21, 23, and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 14 recites the phrase “(e.g. poloxamer)” in line 4.  The phrase "e.g." renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim 18 recites the phrase “a third layer to be coated on said second layer”.  This phrase renders the claim indefinite because it is unclear whether the third layer is present or intended to be present in the future in the claimed composition.  

Claims 21 and 23 are indefinite because in several locations the word “comprising” precedes a listing of species or subgenera of drugs as well as the species of alginic acid derivatives recited in the claims.  For purposes of art rejections, the 

Claim 23 recites “povidone, comprising polyvinyl alcohol” etc. in lines 20-21.  This phrase is internally contradictory because povidone and polyvinyl alcohol are different substances.  

Claim 28 does not end in a period and is therefore considered indefinite.  Please refer to MPEP 608.01(m).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  

.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 10-12, 14, and 15 are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Mehra et al. (US 5,733,575; issue date 03/31/1998) as evidenced by Halliday US 2018/0008535; publication date: 01/11/2018).

prima facie obvious to adjust the amount of plasticizer in the composition to reach a target glass transition temperature.  The purpose of adding a plasticizer is to reduce the glass transition temperature, and as such, the examiner considers testing several concentrations of plasticizer to achieve an optimal glass transition temperature for the polymer to be a matter of routine for the artisan of ordinary skill.  Please refer to MPEP 2144.05: In general, differences in concentration or temperature will not support In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The lubricant (i.e. flow enhancing agent) may be present in an amount of up to 3 % by weight of the compositions and is present in example compositions in amounts of 2.60, 1.80, and 1.50 % by weight (see stearic acid in example compositions disclosed at the table spanning col 7-8; and see col 4, line 42, which discloses that stearic acid is a lubricant; limitations of instant claims 1, 3, and 4).  The anti-caking agent such as the fumed silica, Cabosil, which is contained in example compositions and has anti-static effects (Halliday: para 0076), may be present in amounts ranging from 0-2% by weight and is present in examples 3-9 in the table spanning col 7-8 in an amount of 1.20, 0.30, 1.00, or 0.90 (limitations of instant claims 1 and 5).  
With regard to instant claim 6, the plasticizer may be triethylcitrate, glyceryl triacetate, acetyltriethylcitrate, dibutyl sebacate, diethyl phthalate, polyethylene glycol 400, glycerol, castor oil, or mixtures thereof (col 4, lines 18-22), therefore the examiner considers Mehra to anticipate claim 6 at least wherein the plasticizer is oils, small organic molecules low molecular weight polyols having aliphatic hydroxyls, citrate ester-type plasticizers, single block polymers, low molecular weight poly(ethylene glycol).  
With regard to instant claim 7, col 4, line 8-13 discloses that the solid plasticizers may be polyethylene glycol having a molecular weight of 1500 to 8000, and example compositions disclosed in the table spanning col 7-8 contain PEG 3350, thus Mehra 
With regard to instant claim 8, talc is present in the compositions at 8 % by weight (see table spanning col 7-8).  While Mehra discloses talc as a pigment (see col 4, line 56), the substance talc is present in amounts required for the instant anti-static agent and therefore the examiner considers this disclosure to anticipate claim 8.  
With regard to claim 11, the compositions contain stearic acid (table spanning col 7-8).
With regard to claim 12, the compositions contain PVAP-T (see table bridging col 7-8; col 3, lines 12-14, which discloses that PVAP-T is titanized polyvinyl acetate.  The examiner considers titanized polyvinyl acetate to be a “polyvinyl alcohol-based composition” because polyvinyl acetate is polyvinyl alcohol that has been etherified with acetate and is thus polyvinyl alcohol-based.)
With respect to claim 14, the compositions disclosed at the table spanning col 7-8 include sodium alginate (i.e. an alginic acid derivative).  
With respect to instant claim 15, the compositions disclosed at the table spanning col 7-8 contain polyvinyl acetate phthalate (PVAP-T).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (US 5,733,575; issue date 03/31/1998) as evidenced by Halliday US 2018/0008535; publication date: 01/11/2018).

Mehra discloses a film coating dry powder that may be used in coating pharmaceuticals comprising a film forming polymer, a solid or liquid plasticizer, a lubricant (i.e. a flow enhancing agent), and substances identified by the instant application as anti-static agents (e.g. talc; abstract and table spanning col 7-8; limitations of instant claim 1).  The film forming polymer may be present at a concentration of 65-85% by weight of the dry powder composition (col 3, lines 24-26; limitations of instant claims 1 and 2).  With regard to the amount of plasticizer in the composition required by instant claims 1 and 10, Mehra is silent with respect to the effect of the plasticizer on the glass transition temperature; however Mehra discloses that the solid plasticizer may be included in the dry powder composition in a range greater than 0 and up to about 5% by weight and discloses several example compositions having a range of concentrations of plasticizer present (see examples 3-93 at col 7 - 14).  It would have been prima facie obvious to adjust the amount of plasticizer in the composition to reach a target glass transition temperature.  The purpose of adding a plasticizer is to reduce the glass transition temperature, and as such, the examiner considers testing several concentrations of plasticizer to achieve an optimal glass transition temperature for the polymer to be a matter of routine for the artisan of ordinary skill.  Please refer to MPEP 2144.05: In general, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The lubricant (i.e. flow enhancing agent) may be present in an amount of up to 3 % by weight of the compositions and is present in example compositions in amounts of 2.60, 1.80, and 1.50 % by weight (see stearic acid in example compositions disclosed at the table spanning col 7-8; and see col 4, line 42, which discloses that stearic acid is a lubricant; limitations of instant claims 1, 3, and 4).  The anti-caking agent such as the fumed silica, Cabosil, which is contained in example compositions and has anti-static effects (Halliday: para 0076), may be present in amounts ranging from 0-2% by weight and is present in examples 3-9 in the table spanning col 7-8 in an amount of 1.20, 0.30, 1.00, or 0.90 (limitations of instant claims 1 and 5).  With regard to instant claim 6, the plasticizer may be triethylcitrate, glyceryl triacetate, acetyltriethylcitrate, dibutyl sebacate, diethyl phthalate, polyethylene glycol 400, glycerol, castor oil, or mixtures thereof (col 4, lines 18-22), therefore the examiner considers Mehra to render obvious claim 6 at least wherein the plasticizer is oils, small organic molecules low molecular weight polyols having aliphatic hydroxyls, citrate ester-type plasticizers, single block polymers, low molecular weight poly(ethylene glycol).  
With regard to instant claim 7, col 4, line 8-13 discloses that the solid plasticizers may be polyethylene glycol having a molecular weight of 1500 to 8000, and example compositions disclosed in the table spanning col 7-8 contain PEG 3350, thus Mehra anticipates the limitation that the one or more plasticizers comprises poly(ethylene glycol) compounds.  

With regard to claim 9, while Mehra does not disclose an example composition having the claimed liquid plasticizers, Mehra discloses that liquid plasticizers for the invention may be PEG 400 (col 4, line 21) therefore it would have been prima facie obvious to use this substance. 
With regard to claim 11, the compositions contain stearic acid (table spanning col 7-8).
With regard to claim 12, the compositions contain PVAP-T (see table bridging col 7-8; col 3, lines 12-14, which discloses that PVAP-T is titanized polyvinyl acetate.  The examiner considers titanized polyvinyl acetate to be a “polyvinyl alcohol-based composition” because polyvinyl acetate is polyvinyl alcohol that has been etherified with acetate and is thus polyvinyl alcohol-based.)
With respect to instant claim 13, Mehra does not disclose an example composition having the polymer recited in the claim; however Mehra discloses that the film forming polymer may be cellulose acetate phthalate (col 3, line 17; i.e. a cellulose ether derivative).
With respect to claim 14, the compositions disclosed at the table spanning col 7-8 include sodium alginate (i.e. an alginic acid derivative).  
With respect to instant claim 15, the compositions disclosed at the table spanning col 7-8 contain polyvinyl acetate phthalate (PVAP-T).  

Claims 16, 17, 27, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra et al. (US 5,733,575; issue date 03/31/1998) as evidenced by Halliday US 2018/0008535; publication date: 01/11/2018) as applied to claims 1-15 above and further in view of Venkatesh (US 2006/0246134; publication date: 11/02/2006), Bodmeier et al. (Drug Delivery Technology; Vol 5, No 9; publication date: Oct 2005), and Zhu et al. (Dry Powder Coating on Pharmaceutical Tablets: 2007 AIChE Annual Meeting).

Venkatesh discloses a pulsatile release system of coated pellets (abstract; limitations of instant claims 16, 17, and 27).  
In example compositions the pellets are coated by coating in a fluid bed coater; however Venkatesh discloses that the pellets may be coated with a coating that is used as a powder (para 0041). 
It would have been prima facie obvious to coat Venkatesh’s pellets using dry powder coating techniques because Venkatesh suggests doing so and also because Bodmeier discloses that this was a known alternative method to liquid coating techniques at the time the instant invention was filed (Bodmeier: page 70 left col, first para).  Please refer to MPEP 2144.06.  
The relevant disclosure of Mehra is set forth above.  Mehra renders obvious a powder coating composition for application to pharmaceutical pellets, comprising: a) one or more film forming polymers in dry powder form; b) one or more plasticizers in powder or liquid form present in the composition in quantity to lower the glass transition temperature of the coating composition; c) one or more anti-static agents in powder or liquid form present in the composition; and d) one or more flow enhancing agents in powder form present in the composition in amounts recited in the instant claims.  Mehra is silent with respect to applying multiple coatings on pharmaceutical pellets. 
prima facie obvious include the excipients disclosed by Mehra in the coating applied to Venkatesh’s pellets because plasticizers, pigments (such as talc, indicated by the instant application to be an antistatic agent), and flow enhancing agents are routine ingredients added to pharmaceutical coating compositions to provide the effects disclosed by Mehra.  See MPEP 2144.07 regarding art-recognized suitability.  With regard to expectation of success, the examiner notes that one of ordinary skill in the art would reasonably expect that routine excipients could be applied using powder coating techniques because Bodemeier indicates this is a known alternative to the methods disclosed by Venkatesh and also see Zhu et al. (Dry Powder Coating on Pharmaceutical Tablets: 2007 AIChE Annual Meeting), who discloses that conventional coating polymers such as Eudragits and Acryl-eze MP in combination with standard excipients can be successfully coated onto tablets (see page 1, first paragraph).  
With regard to claim 16 and 17, in one embodiment, the pellets are coated directly with nizatidine (an active agent) and hydroxypropylmethyl cellulose, which serves a protective function (para 0049).  The pellets are subsequently coated with a combination of ethylcellulose and hydroxypropylmethyl cellulose phthalate (HPMC-P), which provides a sustained release function (para 0051 and para 0043, which discloses a dissolution rate controlling function for ethyl cellulose).  
With regard to instant claim 27, Venkatesh discloses that any desired drug release rate may be attained by adding multiple coatings having different properties, such as extended release and delayed release (abstract).  
.  

Claims 18-26 are rejected under 35 U.S.C. 103 as being unpatentable over Venkatesh (US 2006/0246134; publication date: 11/02/2006) in view of Bodmeier et al. (Drug Delivery Technology; Vol 5, No 9; publication date: Oct 2005).

Venkatesh discloses a pulsatile release system of coated pellets (abstract; limitations of instant claims 18 and 24).  
In example compositions the pellets are coated in a fluid bed coater; however Venkatesh discloses that the pellets may be coated with a coating that is used as a powder (para 0041). 
It would have been prima facie obvious to coat Venkatesh’s pellets using dry powder coating techniques because Venkatesh suggests doing so and also because Bodmeier discloses that this was a known alternative method to liquid coating techniques at the time the instant invention was filed (Bodmeier: page 70 left col, first para).  Please refer to MPEP 2144.06.  
With regard to instant claim 18, in one embodiment, the pellets are coated directly with nizatidine (an active agent) and hydroxypropylmethyl cellulose, which serves a protective function (para 0049).  These pellets are subsequently coated with hydroxypropylmethyl cellulose phthalate, which provides a controlled release function (para 0050).  Finally, the pellets are coated with a mixture of ethylcellulose and hydroxypropyl methyl cellulose phthalate (para 0052), the latter of which is a pH-dependent polymer that would provide delayed release because it is an enteric polymer (i.e. insoluble in the stomach and soluble in the lower portion of the GI tract; para 0039).  

With regard to claims 24-26, in one embodiment, the pellets are coated directly with nizatidine (an active agent) and hydroxypropylmethyl cellulose, which serves a protective function (para 0049).  The pellets are subsequently coated with a combination of ethylcellulose and HPMC-P, which provides a sustained release function (para 0051 and para 0043, which discloses a dissolution rate controlling function for ethyl cellulose).  The HPMC-P is an enteric polymer (i.e. insoluble in the stomach and soluble in the lower portion of the GI tract; para 0039), and thus would cause delayed release.  The pulsatile release system of Venkatesh can be optimized to provide a desired release profile (abstract).  
With regards to claims 19 and 21-23, Venkatesh discloses pharmaceutical pellets that may be coated with various types of coatings in order to achieve a desired drug release profile (abstract).  Venkatesh discloses that inert pellets may be coated with drug, and that the drug may have a protective layer of hydroxypropyl cellulose.  The pulsatile release system may be used to deliver greater than one drug, therefore the examiner considers the broader disclosure of Venkatesh to embrace different coatings .  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-15 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of copending Application No. 15/722,526 (reference application).

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘526 application embrace a dry powder coating composition comprising a film forming polymer, a dry or liquid plasticizer in amounts sufficient to adjust the glass transition temperature of the composition to between 100 and 30 degrees C or 40 to 60 degrees C, an antistatic agent such as magnesium chloride and sodium chloride (i.e. common salts; claim 23 of the ‘526 application) and a flow enhancing agent such as poloxamer (claim 23 of the ‘526 application).  Each of the film forming polymer, anti-static agents, and flow enhancing agents are present in 
With regard to the film forming polymer, the term film forming polymer recited in the claims of the ‘526 application embraces film forming polymers such as hydroxypropyl cellulose, poly(meth)acrylate polymers such as Eudragit RL or RS (see page 18 of the ‘526 application; i.e. the polymers recited in instant claim 33), poloxamer, and cellulose acetate phthalate.
With regard to the plasticizer, the term plasticizer embraces glycerol, propylene glycol (i.e. monopropylene glycol), PEG 200-600 grades, triacetin, diethyl phthalate (DEP), dibutyl phthalate (DBP) and tributyl citrate (TBC), triethyl citrate (TEC) (see page 19 of the ‘526 specification).  
With respect to the method claims of the ‘526 application, the examiner has relied upon the specification to delineate the scope of the invention embraced by the applications consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 15/722,526 (reference application) as applied to claims 1-15 and 28 above, and further in view of Venkatesh (US 2006/0246134; publication date: 11/02/2006).


Venkatesh discloses pharmaceutical pellets that may be coated with various types of coatings in order to achieve a desired drug release profile (abstract).  Venkatesh discloses that inert pellets may be coated with drug, and that the drug may have a protective layer of hydroxypropyl cellulose.  The pulsatile release system may be used to deliver greater than one drug, therefore the examiner considers the broader disclosure of Venkatesh to embrace different coatings having different drugs contained therein (limitation of instant claim 26), including anticonvulsants (claim 2, limitation of instant claims 25 and 27).  Venkatesh discloses further that subsequent coatings can provide different types of release performance based on the amount and properties of polymers present by using water insoluble polymers such as ethylcelluose to slow the drug release (para 0022), enteric polymers such as HPMC-P (para 0023) to release drug more rapidly at higher pH of the lower GI tract than in the stomach, and water soluble polymers like PVP or polyethylene glycol in combination with water insoluble polymers like ethylcellulose to control release rate (para 0023).  Therefore, Venkatesh discloses that polymers recited in the instant claims can be used to form controlled release formulations having a desired drug release profile by selection of the coating order and identity.  The examiner considers optimizing these parameters for any desired 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-15 and 28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-27 of copending Application No. 17/476,716 (reference application); and 
claims 3-5, 7, 9-31, and 33-40 of copending Application No. 16/030,209 (reference application).

Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Inter alia, the claims of the ‘529 and ‘209 applications embrace a dry powder coating composition comprising a film forming polymer, a dry or liquid plasticizer in amounts sufficient to adjust the glass transition temperature of the composition to between 100 and 30 degrees C or 40 to 60 degrees C, an antistatic agent such as magnesium chloride and sodium chloride (i.e. common salts; see claim 16 of the ‘529 application which embraces “other additives” and page 17 of the ‘529 application which indicates that this term includes magnesium chloride and sodium chloride; also see claims 25 and 27 of the ‘209 application), and a flow enhancing agent such as poloxamer (claim 22 of the ‘529 application) and calcium stearate, colloidal silicon dioxide, hydrogenate castor oil and microcrystalline cellulose, fumaric acid, glycerol behenate, glycerol monostearate, glycerol palmitostearate, leucine, magnesium stearate, medium chain triglyceride, myristic acid, palmitic acid, poloxamer, polyethylene glycol, potassium benzoate, sodium benzoate, sodium lauryl sulfate, sodium stearyl fumarate, starch, stearic acid, talc, hydrogenated vegetable oil and zinc stearate (see claim 29 of the ‘209 application).  Each of the film forming polymer, anti-static agents, and flow enhancing agents are present in amounts overlapping with the amounts recited in the instant claims.  Moreover, the examiner considers it a matter of routine optimization to arrive at a concentration for each ingredient required to achieve the effects of film forming, plasticizing, anti-static, and flow enhancement, respectively.  Please refer to MPEP 2144.05.  
With regard to the film forming polymer, the ‘529 and the ‘206 applications embrace, for example, hydroxypropyl cellulose, cellulose acetate phthalate, Eudragit RL 
With regard to the plasticizer, the ‘529, and ‘209 applications embrace glycerol, propylene glycol (i.e. monopropylene glycol), PEG 200-600 grades, triacetin, diethyl phthalate (DEP), dibutyl phthalate (DBP) and tributyl citrate (TBC), triethyl citrate (TEC) (see page 17 of the ‘529 application for what is embraced by the term “plasticizer” recited in the ‘529 claims).  
With respect to the method claims of the ‘529 and ‘209 applications, the examiner has relied upon the specification to delineate the scope of the invention embraced by the applications consistent with the decision in Sun Pharmaceutical Industries Ltd. v. Eli Lilly and Co. U.S. Court of Appeals Federal Circuit, 95 USPQ2d 1797.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 16-27 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 

claims 1-27 of copending Application No. 17/476,716 (reference application); and 
claims 3-5, 7, 9-31, and 33-40 of copending Application No. 16/030,209 (reference application).

as applied to claims 1-15 and 28 above, and further in view of Venkatesh (US 2006/0246134; publication date: 11/02/2006).

The relevant limitations of the ‘259 and ‘209 applications are set forth above.  The claims of the ‘259 and ‘209 applications embrace a powder coating composition for coating pharmaceutical formulations comprising the claimed film forming polymers, 
Venkatesh discloses pharmaceutical pellets that may be coated with various types of coatings in order to achieve a desired drug release profile (abstract).  Venkatesh discloses that inert pellets may be coated with drug, and that the drug may have a protective layer of hydroxypropyl cellulose.  The pulsatile release system may be used to deliver greater than one drug, therefore the examiner considers the broader disclosure of Venkatesh to embrace different coatings having different drugs contained therein (limitation of instant claim 26), including anticonvulsants (claim 2, limitation of instant claims 25 and 27).  Venkatesh discloses further that subsequent coatings can provide different types of release performance based on the amount and properties of polymers present by using water insoluble polymers such as ethylcelluose to slow the drug release (para 0022), enteric polymers such as HPMC-P (para 0023) to release drug more rapidly at higher pH of the lower GI tract than in the stomach, and water soluble polymers like PVP or polyethylene glycol in combination with water insoluble polymers like ethylcellulose to control release rate (para 0023).  Therefore, Venkatesh discloses that the types of polymers recited in the instant claims can be used to form controlled release formulations having a desired drug release profile by selection of the coating order and identity.  The examiner considers optimizing these parameters for any desired drug release profile to be a matter of routine for one of ordinary skill.  One of ordinary skill in the art would be aware that the number of coatings and the types of polymers present in the coatings would provide slow release (e.g. ethylcellulose), 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/Primary Examiner, Art Unit 1617